Name: Council Regulation (EEC) No 3619/87 of 30 November 1987 opening, allocating and providing for the administration of a Community tariff quota for certain wines having a registered designation of origin falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Tunisia (1987/88)
 Type: Regulation
 Subject Matter: Africa;  beverages and sugar
 Date Published: nan

 2. 12. 87 Official Journal of the European Communities No L 340/29 COUNCIL REGULATION (EEC) No 3619/87 ' of 30 November 1987 opening, allocating and providing for the administration of a Community tariff quota for certain wines having a registered designation of origin falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Tunisia (1987/88) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 3 of the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia (') stipulates that certain wines having a registered designation of origin, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Tunisia, as specified in the Agreement in the form of an Exchange of Letters and produced from the 1977 and subsequent harvests, shall be imported into the Community free of customs duties within the limits of an annual Community tariff quota of 50 000 hectolitres ; Whereas these wines must be put up in containers holding two litres or less ; whereas they must be accompa ­ nied either by a certificate of designation of origin in accordance with the model given in Annex D to the abovementioned Agreement or, by way of derogation, by a document V I 1 or an extract V I 2 annotated in compli ­ ance with Article 9 of Regulation (EEC) No 3590/85 (2) ; whereas the abovementioned Community tariff quota in question should therefore be opened for the period 1 November 1987 to 31 October 1988 ; Whereas the wines in question are subject to compliance with the free-at-frontier reference price ; whereas, in order for these wines to benefit from the tariff quota, Article 54 of Regulation (EEC) No 822/87 (3) must be complied with ; Whereas Council Regulation (EEC) No 2573/87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria, Egypt, Jordan, Lebanon, Tunisia and Turkey on the other (4) provides that the Kingdom of Spain and the Portuguese Republic shall apply, from the date on which the Regulation enters into force a duty reducing the gap between the rate of the basic duty and that of the prefe ­ rential duty, whereas the Portuguese Republic is to defer application of the preferential arrangements for the products in question until the start of the second stage ; whereas this present Regulation therefore applies to the Community with the exception of Portugal ; Whereas, as from 1 January 1988 , the nomenclature used by the Common Customs Tariff will be replaced by the Combined Nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this Regulation takes account of this fact by indicating the Combined Nomen ­ clature codes and, where appropriate, the Taric code numbers of the products concerned ; Whereas it is in particular necessary to ensure equal and uninterrupted access for all Community importers to the abovementioned quota and uninterrupted application of the rates laid down for this quota to all imports of the products concerned into the Member States until the quota has been used up ; whereas a system of using a Community tariff quota, based on allocation among the Member States, appears likely to comply with the Community nature of the said quota having regard to the above principles ; whereas, in order to reflect most accura ­ tely the actual development of the market in the products in question, such allocation should be in proportion to the requirements of the Member States assessed by reference both to the statistics relating to imports of the said products from Tunisia over a representative reference period and to the economic outlook for the quota period concerned ; Whereas in this case, however, neither Community nor national statistics showing the breakdown for each of the types of wines in question are available and no reliable estimates of future imports can be made ; whereas in these circumstances the quota volumes should be allo ­ cated in initial shares, taking into account demand for these wines on the markets of the various Member States ; Whereas, to take into account import trends for the products concerned in the various Member States, the quota amount should be divided into two parts, the first being allocated among the Member States and the second held as a reserve intended to cover at a later date the requirements of Member States which have used up their initial share ; whereas, in order to guarantee some degree of security to importers in each Member State an appro ­ priate level for, the first part of the Community quota would, in the present circumstances, be 40 % of the quota volume ; 0 OJ No L 343, 20 . 12. 1985, p . 20. (') OJ No L 297, 21 . 10 . 1987, p. 36 . 0 OJ No L 84, 7. 3 . 1987, p. 1 . (4) OJ No L 250, 1 . 9 . 1987, p. 1 . 2. 12 » 87No L 340/30 Official Journal of the European Communities Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quota shares allocated to that economic union may be carried out by any one of its members, Whereas the initial shares of the Member States may not be used up at the same rate ; whereas, in order to take this into account and avoid any break in continuity, any Member State which has used up almost all its initial share should draw a further share from the reserve ; whereas this should be done by each Member State each time one of its additional shares is almost used up, and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission, and the latter must be in a position in particular to monitor the extent to which the quota volume has been used up and inform the Member States thereof : HAS ADOPTED THIS REGULATION Article 1 Whereas, if at a given date in the quota period a Member State has a considerable quantity of the initial share left over, it is essential that it should return a significant proportion thereof to the reserve to prevent a part of the Community quota remaining unused in one Member State when it could be used in others : 1 . From 1 November 1987 to 31 October 1988 , on import into the Community with the exception of Portugal, the customs duty for the following products shall be suspended at a level and within the limits of a Community tariff quota as follows : Order No CCT heading No Combined Nomenclature code (') Description Amount of tariff quota (in hi) Tariff quota duty (%) 09.1206 ex 22.05 C ex 2204 21 25 ex 2204 21 29 Wine of fresh grapes ; grape must with fermerita ­ tion arrested by the addition of alcohol 50 000 free ex 2204 21 35 ex 2204 21 39 Other :  Wines entitled to one of the following designa ­ tions of origin : Coteaux de Tebourba, Coteaux d'Utique, Sidi ­ Salem, Kelibia, Thibar, Mornag, grand cru Mornag of an actual alcoholic strength of 1 5 % vol or less and in containers holding two litres or less, originating in Tunisia (l) From 1 January 1988, the numbers in the column headed 'Combined Nomenclature code will replace those in the column headed 'CCT heading No'. an extract V I 2 annotated in compliance with Article 9 of Regulation (EEC) No 3590/85. Article 2 1 . The tariff quota referred to in Article 1 shall be divided into two parts. 2 . The first part of the quota shall be allocated among the Member States, the shares, which subject to Article 5 shall be valid up to 31 October 1988, shall be as follows : Within the limits of this tariff quota, the Kingdom of Spain shall apply customs duties calculated in accordance with the relevant provisions of Regulation (EEC) No 2573/87. 2. Wines produced from the 1977 or subsequent harvests shall be eligible for the tariff quota referred to in paragraph 1 . 3 . The wines in question are subject to compliance with the free-at-frontier reference price. The wines in question shall be eligible under this tariff quota on condition that the provisions of Article 54 of Regulation (EEC) No 822/87 are complied with. 4. Each of these wines when imported shall be accom ­ panied either by a certificate of designation of origin, issued by the relevant Tunisian authority, in accordance with the model annexed to this Regulation and certifying in box 16 that the wines have been produced from the 1977 or subsequent harvests, or by a document V I 1 or (hecto ­ litres) Benelux 3 280 Denmark 2 000 Germany 4 000 Greece 640 Spain 640 France 4 000 Ireland 800 Italy 1 600 United Kingdom 3 040 No L 340/312. 12. 87 Official Journal of the European Communities 3 . The second part of the quota, amounting to 30 000 hectolitres shall constitute the reserve . proportion of their initial share that they are returning to the reserve . Article 6 The Commission shall keep account of the shares opened by Member States pursuant to Articles 2 and 3 and shall inform each State of the extent to which the reserve has been used up as soon as it has been notified. The Commission shall notify the Member States, not later than 5 September 1988, of the state of the reserve after the return of shares pursuant to Article 5. The Community shall ensure that the drawing which uses up the reserve does not exceed the balance available and, to this end, shall specify the amount thereof to the Member State making the final drawing. Article 3 1 . If 90 % or more of a Member State's initial share, as specified in Article 2 (2), or of that share less the portion returned to the reserve where Article 5 has been applied, has been used up, that Member State shall, without delay, by notifying the Commission, draw a second share equal to 15 % of its initial share, rounded up where necessary to the next whole number* in so far as the amount in the reserve allows. 2. If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall, in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share, rounded up where necessary to the next whole number, in so far as the amount in the reserve allows . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with paragraph 1 , draw a fourth share equal to the third. This process shall continue until the reserve is used up. 4. Notwithstanding paragraphs 1 , 2 and 3, Member States may draw smaller shares than those specified in these paragraphs if there is reason to believe that they might not be used up. They shall inform the Commission of their reasons for applying this paragraph. Article 7 1 . Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quota, 2. Member States shall ensure that importers of the products concerned have free access to the shares allo ­ cated to them. 3 . Member States shall charge imports of the products concerned against their shares as and when the products are entered for free circulation. 4. The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 October 1988 . Article 8 At the request of the Commission, Member States shall inform it of imports actually charged against their shares. Article 9 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 5 Member States shall return to the reserve, not later than 1 September 1988, the unused portion of their initial share which, on 15 August 1988 , is in excess of 20 % of the initial amount. They may return a greater portion if there are grounds for believing that such portion might not be used in full . Member States shall notify the Commission not later than 1 September 1988 of the total quantities of the products concerned imported under the Community quota up to and including 15 August 1988 and, where appropriate, the Article 10 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1987. No L 340/32 Official Journal of the European Communities 2. 12. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1987. For the Council The President N. WILHJELM ANNEX Number  NumÃ ©ro :1 . Exporter  Exportateur : 2 . 00000 3. ( Name of authority guaranteeing the designation of origin ) 4., Consignee  Destinataire : 5 . CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE Means of transport  Moyen de6 . transport : 7 . ( Designation of origin ) 8 . Place of unloading  Lieu de dÃ ©chargement : 9 . Marks and numbers , number 10 . ( 11 . ana kind of packages  marques ei numÃ ©ros , nompre ex nature des cons : Gross weight Poids brut Litres Litres 12 . Litres ( in words)  Litres (en lettres ) : 13 .  Certificate of the issuing authority  Visa de l'organisme Ã ©metteur : 14 .  Customs stamp  Visa de la douane : ( See the translation under No 15  Voir traduction au n ° 15 ) 15. We hereby certify that the wine described in this certificate is wine produced within the wine district of and is considered by Tunisian legislation as entitled to the designation of origin ' . The alcohol added to this wine is alcohol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a ete produit dans la zone de et est reconnu , suivant la loi tunisienne, comme ayant droit Ã la dÃ ©nomination d'origine « ». L'alcool ajoutÃ © Ã ¨ ce vin est de l'alcool d'origine vinique . 16 . V ) (') Space reserved for additional details given in the exporting country . f 1 ) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur.